                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




ANTHONY CADE,                                                 No. 2:20-cv-02172-SU

                       Plaintiff,                             ORDER

       v.

ONTARIO SCHOOL DISTRICT
NO. 8C,
               Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Patricia Sullivan issued a Findings and Recommendation on May 13,

2021, in which she recommends that the Court grant Defendant’s motion to dismiss. The matter

is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil

Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.




1 - ORDER
Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Sullivan’s Findings and Recommendation [10].

Accordingly, Defendant’s Motion to Dismiss is GRANTED. Plaintiff’s Complaint is dismissed

with leave to amend. Plaintiff may file an amended complaint within fourteen (14) days of this

order. If Plaintiff fails to file an amended complaint within that time frame, the Court will enter a

judgment of dismissal without prejudice without further notice.

       IT IS SO ORDERED.



       DATED: __________________________.
                   June 18, 2021




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
